DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 16-22 and 26-35 are pending in the instant invention.  According to the Amendments to the Claims, filed April 28, 2022, claims 16-22, 26-30 and 35 were amended and claims 1-15 and 23-25 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/121781, filed December 18, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201711400397.3, filed December 22, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on April 28, 2022, is acknowledged: a) Group I - claims 16-22, 26 and 27; and b) substituted pyrazolo[1,5-a]pyrimidine of formula (I) - p. 23, Example 1, compound L-1.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrazolo[1,5-a]pyrimidines of the formula (I), where R1 = -D; R2 = -D; R3 = -D; and R4 = -D, respectively, which encompass the elected species, were neither found to be free of the prior art, nor allowable, since they were rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 103.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on February 3, 2022, the instant Markush claim was restricted to substituted pyrazolo[1,5-a]pyrimidines of the formula (I), where R1 = -D; R2 = -D; R3 = -D; and R4 = -D, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 3, 2022.
	Next, the inventor or joint inventor should further note that claim 26 is directed to allowable substituted pyrazolo[1,5-a]pyrimidines of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claim 28, directed to a method for treating a related condition… comprising administering… a substituted pyrazolo[1,5-a]pyrimidine of the formula (I); (ii) claim 29, directed to a method for treating a related condition… comprising administering… a pharmaceutical composition comprising a substituted pyrazolo[1,5-a]pyrimidine of the formula (I); (iii) claims 30-34, directed to a method for treating a Trk kinase mediated cancer comprising administering… a substituted pyrazolo[1,5-a]pyrimidine of the formula (I); and (iv) claim 35, directed to a method for treating a Trk kinase mediated cancer comprising administering… a pharmaceutical composition comprising a substituted pyrazolo[1,5-a]pyrimidine of the formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 29, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 3, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed April 28, 2022.
	Thus, a second Office action and prosecution on the merits of claims 26-35 is contained within.

Reasons for Allowance

	Claims 26-35 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrazolo[1,5-a]pyrimidines of the formula (I), as recited in claim 26.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“	A compound selected from the group consisting of:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (1), 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (12),


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (13), 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (14),


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (18), 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (19),


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (20), 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (21),


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (25), 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (31),

and 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (32),

or a pharmaceutically acceptable salt thereof.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the compound according to claim 26, or a pharmaceutically acceptable salt thereof.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:

---“	A method for treating a related condition in a subject, wherein the method comprises administering to the subject in need thereof the compound according to claim 26, or a pharmaceutically acceptable salt thereof;

	wherein the related condition is selected from the group consisting of cancer, pain, inflammation, a neurodegenerative disease, and Trypanosoma cruzi infection.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a related condition in a subject, wherein the method comprises administering to the subject in need thereof the pharmaceutical composition according to claim 27;

	wherein the related condition is selected from the group consisting of cancer, pain, inflammation, a neurodegenerative disease, and Trypanosoma cruzi infection.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a tropomyosin receptor kinase mediated cancer in a subject, wherein the method comprises administering to the subject in need thereof the compound according to claim 26, or a pharmaceutically acceptable salt thereof.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 30, wherein the cancer is mediated by tropomyosin receptor kinase B.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 30, wherein the cancer is mediated by tropomyosin receptor kinase A.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 30, wherein the cancer is mediated by tropomyosin receptor kinase A and tropomyosin receptor kinase B.”---


	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 30, wherein the cancer is mediated by tropomyosin receptor kinase C.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a tropomyosin receptor kinase mediated cancer in a subject, wherein the method comprises administering to the subject in need thereof the pharmaceutical composition according to claim 27.”---

	Claims 16-22 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kimberlynn B. Davis (Reg. No. 64,668) on May 4, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624